UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07695) The Hennessy Mutual Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:January 31, 2011 Item 1. Schedule of Investments. Hennessy Cornerstone Growth Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 97.51% Consumer Discretionary - 28.14% Ann Taylor Stores Corp.(a) 1.64% Borgwarner, Inc.(a) 2.00% Cost Plus Inc. (a) 1.64% CPI Corp. 1.38% Dillards, Inc. 2.16% DineEquity, Inc.(a) 1.84% Krispy Kreme Doughnuts, Inc.(a) 1.78% Libbey, Inc.(a) 2.09% Pier 1 Imports, Inc.(a) 1.76% Quiksilver, Inc.(a) 1.74% Ruby Tuesday, Inc.(a) 1.96% Tenneco, Inc.(a) 1.98% Tractor Supply Co. 2.13% TRW Automotive Holdings Corp.(a) 2.26% Tuesday Morning Corp.(a) 1.78% 28.14% Consumer Staples - 3.81% Pricesmart, Inc. 1.87% SunOpta, Inc.(a)(b) 1.94% 3.81% Energy - 6.05% Atlas Pipeline Holdings LP 1.84% Atlas Pipeline Partners LP 1.94% Western Refining, Inc.(a) 2.27% 6.05% Financials - 8.40% Grupo Financiero Galicia SA - ADR (a)(b) 2.01% Ashford Hospitality Trust, Inc.(a) 1.90% iStar Financial, Inc.(a) 2.25% Newcastle Investment Corp.(a) 2.24% 8.40% Health Care - 1.95% MedCath Corp.(a) 1.95% Industrials - 24.81% Air Transport Services Group Inc.(a) 1.84% Amerco(a) 1.72% Commercial Vehicle Group, Inc.(a) 1.82% Greenbrier Companies, Inc.(a) 2.05% Interface, Inc. 2.07% NACCO Industries, Inc. 1.86% Sauer-Danfoss, Inc.(a) 1.81% Timken Co. 1.95% Titan International Inc. 2.03% Trimas Corp.(a) 1.68% US Airways Group, Inc.(a) 1.80% United Continental Holdings, Inc.(a) 1.93% United Rentals, Inc.(a) 2.25% 24.81% Information Technology - 8.26% DDi Corp. 1.92% Kemet Corp.(a) 2.40% Newport Corp.(a) 2.04% Power One Inc.(a) 1.90% 8.26% Materials - 12.58% Brush Engineered Materials, Inc.(a) 1.80% Buckeye Technologies, Inc. 2.38% Innospec, Inc.(a) 1.83% Mercer International, Inc.(a) 2.50% Quaker Chem Corp. 1.84% TPC Group, Inc.(a) 2.23% 12.58% Telecommunication Services - 3.51% General Communication, Inc.(a) 1.93% IDT Corp. 1.58% 3.51% TOTAL COMMON STOCKS (Cost $201,717,258) 97.51% SHORT-TERM INVESTMENTS - 2.83% Money Market Funds - 2.79% Fidelity Government Portfolio - Institutional Class, 0.04% (c) 2.79% Total Money Market Funds (Cost $5,646,394) 2.79% Principal % of Amount Value Net Assets Demand Notes # - 0.04% American Family Financial Services, 0.10% 0.04% Total Demand Notes (Cost $92,000) 0.04% TOTAL SHORT-TERM INVESTMENTS (Cost $5,738,394) 2.83% Total Investments (Cost 207,455,652) - 100.34% 100.34% Liabilities in Excess of Other Assets - (0.34)% (0.34)% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of January 31, 2011. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates. Interest rates listed are as of January 31, 2011. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Total Common Stock $- $- Short-Term Investments Money Market Funds - - Demand Notes - - Total Short-Term Investments $- Total Investments in Securities $- Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. Hennessy Focus 30 Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 97.87% Consumer Discretionary - 49.88% Advance Auto Parts, Inc. 2.98% Aetolia, Inc. 3.43% BorgWarner, Inc.(a) 3.85% Crocs, Inc.(a) 3.85% Dollar Tree, Inc.(a) 2.88% Family Dollar Stores, Inc. 2.67% HSN, Inc.(a) 2.54% Jo-Ann Stores, Inc.(a) 3.70% Tenneco, Inc.(a) 4.07% Tractor Supply Co. 3.66% TRW Automotive Holdings Corp.(a) 4.52% Ulta Salon Cosmetics & Fragrance, Inc.(a) 3.62% Valassis Communications, Inc.(a) 2.47% Williams Sonoma, Inc. 2.85% Wyndham Worldwide Corp. 2.79% 49.88% Energy - 3.56% Complete Production Services (a) 3.56% Financials - 2.97% Jones Lang Lasalle, Inc. 2.97% Health Care - 10.24% Amerigroup Corp.(a) 3.71% Healthspring, Inc.(a) 3.59% Magellan Health Services, Inc.(a) 2.94% 10.24% Industrials - 16.08% Applied Industrial Technologies Inc. 2.90% ArvinMeritor, Inc.(a) 4.12% Toro Co. 2.96% US Airways Group, Inc.(a) 2.97% United Continental Holdings, Inc.(a) 3.13% 16.08% Information Technology - 2.26% Lexmark International (a) 2.26% Materials - 12.88% Ferro Corp.(a) 3.39% Lubrizol Corp. 2.77% Polyone Corp.(a) 3.18% Rockwood Holdings, Inc.(a) 3.54% 12.88% TOTAL COMMON STOCKS (Cost $126,425,592) 97.87% WARRANTS - 0.00% Lantronix Inc., Warrant Expiration: February, 2011, Exercise Price: $0.850 Ω 0 0.00% TOTAL WARRANTS (Cost $0) $0 0.00% SHORT-TERM INVESTMENTS - 0.76% Money Market Funds - 0.64% Fidelity Government Portfolio - Institutional Class, 0.04% (b) 0.64% Total Money Market Funds (Cost $ 989,004) 0.64% Principal % of Amount Value Net Assets Demand Notes# - 0.12% American Family Financial Services, 0.10% 0.12% Total Demand Notes (Cost $193,062) 0.12% TOTAL SHORT-TERM INVESTMENTS (Cost $1,182,066) 0.76% Total Investments (Cost 127,607,658) - 98.63% 98.63% Other Assets in Excess of Liabilities - 1.37% 1.37% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate listed is the Fund's 7-day yield as of January 31, 2011. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates. Interest rates listed are as of January 31, 2011. Ω Security is fair valued. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Common Stock $- $- Warrants $- $- $- $- Short-Term Investments Money Market Funds - - Demand Notes - - Total Short-Term Investments $- Total Investments in Securities $- Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. (1) The warrant has been valued at $0 during the entire reporting period. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Warrants Balance as of 10/31/10 $ - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Purchases - (Sales) - Transfer in and/or out of Level 3 - Balance as of 1/31/11 $ - Change in unrealized appreciation/depreciation during the year for level 3 investments held at January 31, 2011 $ - Hennessy Cornerstone Value Fund Schedule of Investments January 31, 2011 (Unaudited) Number of % of Shares Value Net Assets COMMON STOCKS - 97.73% Consumer Discretionary - 1.91% Mattel, Inc. 1.91% Consumer Staples - 20.90% Altria Group, Inc. 1.81% Campbell Soup Co. 1.87% ConAgra Foods, Inc. 1.96% Diageo PLC - ADR (b) 1.96% General Mills, Inc. 1.84% H.J. Heinz Co. 1.88% Kellogg Co. 1.96% Kimberly Clark Corp. 1.98% Kraft Foods, Inc. 1.89% Philip Morris International, Inc. 1.83% Sysco Corp. 1.92% 20.90% Energy - 16.66% Chevron Corp. 2.13% ConocoPhillips 2.19% ENI SPA - ADR (b) 2.04% Enterprise Products Partners LP 1.92% Petrochina Co. Ltd. - ADR (b) 2.05% Royal Dutch Shell PLC - ADR (b) 2.06% Statoil ASA - ADR (b) 2.19% Total SA - ADR (b) 2.08% 16.66% Financials - 2.08% Marsh & McLennan Companies, Inc. 2.08% Health Care - 16.90% Abbott Labs 1.78% Bristol-Myers Squibb Co. 1.82% Eli Lilly & Co. 1.91% GlaxoSmithKline PLC - ADR (b) 1.76% Johnson & Johnson 1.77% Merck & Co., Inc. 1.83% Pfizer, Inc. 2.07% Roche Holdings Ltd - ADR (b) 2.01% Sanofi Aventis - ADR (b) 1.95% 16.90% Industrials - 8.27% Lockheed Martin Corp. 2.18% Pitney Bowes, Inc. 1.98% Raytheon Co. 2.05% Waste Management, Inc. 2.06% 8.27% Information Technology - 8.14% Automatic Data Processing, Inc. 2.01% Intel Corp. 1.91% Nokia Corp. - ADR (b) 1.97% Taiwan Semiconductor Manufacturing Ltd. - ADR (b) 2.25% 8.14% Materials - 3.99% Companhia Siderurgica Nacional - ADR (b) 1.91% EI Du Pont de Nemours & Co. 2.08% 3.99% Telecommunication Services - 18.88% AT&T, Inc. 1.83% BCE, Inc. (b) 2.11% CenturyLink, Inc. 1.94% China Mobile Ltd. - ADR (b) 1.82% France Telecom - ADR (b) 1.82% KT Corp. - ADR (a)(b) 1.71% Mobile TeleSystems - ADR (b) 1.70% Telefonica De Argentina (a)(b)Ω – 0.00% Telefonica SA - ADR (b) 1.94% Verizon Communications, Inc. 2.07% Vodafone Group PLC - ADR (b) 1.94% 18.88% TOTAL COMMON STOCKS (Cost $125,784,226) 97.73% SHORT-TERM INVESTMENTS - 2.35% Money Market Funds - 2.35% Fidelity Government Portfolio - Institutional Class, 0.04% (c) 2.35% Total Money Market Funds (Cost $3,302,662) 2.35% TOTAL SHORT-TERM INVESTMENTS (Cost $3,302,662) 2.35% Total Investments (Cost 129,086,888) - 100.08% 100.08% Liabilities in Excess of Other Assets - (0.08)% (0.08)% TOTAL NET ASSETS - 100.00% 100.00% Footnotes Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) The rate listed is the fund's 7-day yield as of January 31, 2011. Ω Security is fair valued. The cost basis of investments for federal income tax purposes at January 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at January 31, 2011 The fund has adopted authoritative fair valuation accounting standards which establish an an authoritative definition of fair value and set out a heirarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Securities which are traded on a national or recognized stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Exchange-traded securities for which there were no transactions that day and debt securities are valued at the most recent bid prices. Instruments with a remaining maturity of 60 days or less are valued on an amortized cost basis. When a price for an underlying security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security, fair value pricing procedures have been adopted by the Board of Directors of the Funds. Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are: trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the fund's net assets as of January 31, 2011: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $- $- Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Total Common Stock $- $- Short-Term Investments - $- Total Investments in Securities $- $- Transfers between levels are recognized at the end of the reporting period. During the period ended January 31, 2011, the Fund recognized no significant transfers between levels. (1) Telefonica De Argentina has been valued at $0 during the entire reporting period. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Common Stock Balance as of 10/31/10 $ - Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Purchases - (Sales) - Transfer in and/or out of Level 3 - Balance as of 1/31/11 $ - Change in unrealized appreciation/depreciation during the year for level 3 investments held at January 31, 2011 $ - Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Hennessy Mutual Funds, Inc. By (Signature and Title)/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date3/31/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, Chief Executive Officer Date3/31/11 By (Signature and Title)* /s/Teresa M. Nilsen Teresa M. Nilsen Treasurer (Principal Executive Officer) Date3/31/11
